Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-19 were previously pending. Claims 1-2 and 10 are amended. Claim 4 is cancelled. New claim 20 is added.
Applicant’s amendments to the drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 06/10/2021.
A complete action on the merits of claims 1-3 and 5-20 follows below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation “positioning the notch into a side of second end of the levering member” in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.Claim 10 earlier in line 8 recites “a notch formed into a side of the second end of the levering member”. It is not clear if they (side and second end) of the levering member in these two instances are the same or different. For the purpose of this examination they are interpreted to be the same and “positioning the notch into a side of second end of the levering member” in lines 16-17 is interpreted to be --positioning the notch into the side of the second end of the levering member
Claims 11-17 and 19-20 are rejected due to dependency on rejected claim 10.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by G. G. Cannon (US Patent No. 2,629,584) hereinafter Cannon.
Claim 1 recites a device that is used for removing a seal from a spindle wheel axle. More limiting the features and relationship between the split-sleeve and the tool mount to mere components associated with the intended use of the recited device.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.  Thus, the prior art only needs to teach the recited components of the device.a device comprising a hooked member (lifting lever 12) including a first shaft with a hook at one end, said first shaft further including a first position adjuster (spaced openings 17); a levering member (10) having a first end and a second end, said levering member including a second shaft positioned between the first and second ends, said second shaft further including a second position adjuster (spaced openings 11); a notch formed into a side of the second end of the levering member (notch is formed into end side of the second end); a connector (pivot bolt 13 and nut) configured to connect the first position adjuster to the second position adjuster; a force applied to the first end of the levering member pivots the device about a fulcrum. The claim further recites an intended use that when the hook is engaged with the seal, and the notch at the second end of the levering member is positioned on the spindle wheel axle, a force applied to the first end of the levering member pivots the device about a fulcrum formed between the spindle wheel axle and the notch thereby enabling removal of the seal. Device of Cannon has all structural limitations of the device and therefore is capable of this intended use.

    PNG
    media_image1.png
    578
    717
    media_image1.png
    Greyscale

Regarding claim 2, Cannon teaches the first position adjuster and the second position adjuster (spaced openings 11 and 17) comprise a series of holes extending through the first shaft and the second shaft, respectively.
Regarding claim 5, Cannon teaches the first end of the levering member is adapted to form a handle.
Claim 6 does not further limit device of claim 1. As recited in rejection of claim 1 above, device of Cannon has all structural limitations of the device and therefore is capable of the intended use of removing a flange seal from a spindle wheel axle.
Regarding claim 7, the hook is shaped (wide open circular shaped) to accommodate different applications.
Claim 8 recites more intended use of the device “pulling hubs off trucks or trailers or light duty vehicles; to pull gears off engines or transmissions; or to pull axle seals off automotive or medium duty vehicles”. As recited in rejection of claim 1 above, device of Cannon has all structural pulling hubs off trucks or trailers or light duty vehicles; to pull gears off engines or transmissions; or to pull axle seals off automotive or medium duty vehicles.
Claim 9 recites more intended use of the device “removal of seals, bearings, sleeves, gears, and caps”. As recited in rejection of claim 1 above, device of Cannon has all structural limitations of the device and therefore is capable of the intended uses of removal of seals, bearings, sleeves, gears, and caps.

Claims 1-2, 4-9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norris (US Patent No. 4,360,052).
 Regarding Claim 1,
NORRIS DISCLOSES
a device for removing a seal from a spindle wheel axle (Giving that the prior art meets the structural limitations of the claim as described below and since this claim limitation is considered to be an intended use limitation, the prior art device would be capable of performing the intended use, by means of the device comprised of structural limitations recited below), said device comprising:a hooked member(12) including a first shaft(see annotated figure below, Fig.4) with a hook(72) at one end( as illustrated in annotated figure below, Fig.4), said first shaft further including a first position adjuster(58) (Col.3 ll.37-41);a levering member(10) having a first end(22) and a second end(20), said levering member including a second shaft(see annotated figure above, Fig.4) positioned between the first and second ends(as illustrated in annotated figure below, Fig.4), said second shaft further including a second position adjuster(38,40,32)(Col.3 ll.18-22);a notch formed into a side (end side) of the second end (20) of the leveling member (10) (see annotated figure below, Fig.6)a connector(16) configured to connect the first position adjuster(58) to the second position adjuster(38,40,32)(“configured” to connect Col.3 ll.37-41), wherein when the hook(72) is engaged with the seal(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, engaging the workpiece by means of element 72, Col.5 ll.60-64), and the notch at the second end(20) of the levering member(10) is positioned on the spindle wheel axle(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of fulcrum element 26, Col.3 ll.37-41), a force(see annotated figure below, Fig.4) applied to the first end(22) of the levering member(10) pivots the device about a fulcrum (26) formed between the spindle wheel axle and the notch thereby enabling removal of the seal(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of “forced outward movement” of element 10, Col.5 ll.63-64).


    PNG
    media_image2.png
    598
    868
    media_image2.png
    Greyscale

Regarding Claim 2, Norris discloses the invention of claim 1.
NORRIS DISCLOSES
 wherein the first position adjuster(58) and the second position adjuster(38,40,32) comprise a series of holes(as illustrated in annotated figure above, Fig.4) extending through the first shaft and the second shaft, respectively(Col.3 ll.10-13, Col.3 ll.18-22, Col.3 ll.37-41).
REGARDING CLAIM 5, NORRIS DISCLOSES THE INVENTION OF CLAIM 1.
NORRIS DISCLOSES
 wherein the first end(22) of the levering member(10) is adapted to form a handle(Col.5 ll.5-6).

Regarding Claim 6, Norris discloses the invention of claim 1.
NORRIS DISCLOSES
wherein the seal is a flange seal(Giving that the prior art meets the structural limitations of the previous claims as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of the structures and limitations recited in the previous claims.).

Regarding Claim 7, Norris discloses the invention of claim 1.
Norris discloses a tool for both removing and installing work pieces on a moving vehicle(Col.1 ll.51-54).
Norris also discloses the connectors(16) are “used to connect the various member together in different configurations” during use for removal and installation operations(Col.2 ll.66-68)
NORRIS THEREFORE DISCLOSES
 wherein the hook(72) is shaped to accommodate different applications(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of connecting variations of main elements 10,12,14,20 Col.1 ll.63-68, Col.2 ll.1-25, Col.2 ll.66-68).

Regarding Claim 8, Norris discloses the invention of claim 7.

NORRIS THEREFORE DISCLOSES
 wherein the different applications are pulling hubs off trucks or trailers or light duty vehicles; to pull gears off engines or transmissions; or to pull axle seals off automotive or medium duty vehicles(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of connecting variations of main elements 10,12,14, 20 Col.1 ll.63-68, Col.2 ll.1-25, Col.2 ll.66-68, Col.4 ll.16-19).

Regarding Claim 9, Norris discloses the invention of claim 7.
NORRIS DISCLOSES
 wherein the different applications are removal of seals, bearings, sleeves, gears, and caps(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of connecting variations of main elements 10,12,14, 20 Col.1 ll.63-68, Col.2 ll.1-25, Col.2 ll.66-68, Col.4 ll.16-19).


Regarding Claim 18, Norris discloses the invention of claim 1.
NORRIS DISCLOSES
 wherein the second shaft includes a slotted section(34,36, see annotated figure above, Fig.6, and Fig.8) for receiving the hooked member(12) extending therethrough(as illustrated in annotated figure above, Fig.4, Col.3 ll.13-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon in view of Tarnow et al. (US Patent No. 6,634,843) hereinafter Tarnow.
Regarding claim 3, the connector of Cannon is a pivot bolt 13 and nut; the bolt inserted through one of the holes on the hook member shaft and through one of the holes of the levering member shaft, said bolt being secured in place with a nut. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention that it is well known within the art of fasteners as shown by Tarnow which discloses a connector for securing at least two elements together wherein the connector is a cotter pin(100) with a receiving pin(138) thereby discloses a cotter pin making the connector a cotter pin that allows members to be retained. One of ordinary skill in the art would have known or even gone to a hardware store to select from many fasteners available and have selected a substitute bolt of 

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Norris in view of Tarnow.
Regarding Claims 3 and 19, Norris discloses the invention of claim 2.
NORRIS DISCLOSES
 wherein the connector(16) is a bolt inserted through one of the holes(58) on the hooked member shaft and through one of the holes(38,40,32) on the levering member shaft(Col.3 ll.18-22).
HOWEVER NORRIS DOES NOT DISCLOSE
 A CONNECTOR IS A CLEVIS PIN, SAID CLEVIS PIN BEING SECURED IN PLACE WITH A COTTER PIN.
 TARNOW TEACHES
A CONNECTOR IS A CLEVIS PIN(100), SAID CLEVIS PIN BEING SECURED IN PLACE WITH A COTTER PIN(138)(FIG.1, COL.1 LL.10-12, COL.1 LL.24-25,COL.3 LL.44-47).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention that it is well known within the art of fasteners as shown by Tarnow which discloses a connector for securing at least two elements together wherein the connector is a cotter pin(100) with a receiving pin(138) thereby discloses a cotter pin making the connector a cotter pin that allows members to be retained.One of ordinary skill in the art would have known or even gone to a hardware store to select from many the clevis pin secured in place with a cotter pin of Tarnow to perform the same equal task of connecting the invention, See MPEP2143.1 (B).

Claims 10-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Norris.
Applicant amended claims to be non-distinct, therefore the apparatus and method claims are the same being that they rise and fall together.

Regarding Claims 10-17, 19 
Applicant amended the claims to be non-distinct, therefore the apparatus and method claims are the same being that they rise and fall together.

Regarding Claim 10, 
NORRIS DISCLOSES
 a method for removing a seal from a spindle wheel using a device comprising(Giving that the prior art meets the structural limitations of the claim as described below and since this claim limitation is considered to be an intended use limitation, the prior art device would be capable of performing the intended use, by means of the device comprised of structural limitations recited below):
a hooked member(12) including a first shaft(see annotated figure above, Fig.4) with a hook(72) at one end(as illustrated in annotated figure above, Fig.4), said first shaft further including a first position adjuster(58)(Col.3 ll.37-41);
a levering member(10) having a first end(22) and a second end(20), said levering member including a second shaft(see annotated figure above, Fig.4) positioned between the first and second ends(as illustrated in annotated figure above, Fig.4), said second shaft further including a second position adjuster(38,40,32)(Col.3 ll.18-22);
a notch (notch is formed into end side of the second end) formed into a side of the second end of the levering member;
a connector(16) configured to connect the first position adjuster(58) to the second position adjuster(38,40,32)(Col.3 ll.37-41);
said method comprising the steps:
connecting the hooked member(12) to the levering member(10)(Col.3 ll.37-41), via the first position adjuster(58) and the second position adjuster(38,40,32), using the connector(as illustrated in annotated figure below, Fig.4 Col.3 ll.37-41);
engaging the hook(72), on the hooked member(12), with the seal to be removed(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of element 72, Col.5 ll.60-64);
positioning the notch formed into the side of the second end (20) of the levering member(10) on the spindle to form a fulcrum(26)(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of fulcrum element 26, Col.3 ll.37-41); and
applying a force(see annotated figure above, Fig.4) to the first end(22) of the levering member(10) such that the seal is removed(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of “forced outward movement” of element 10, Col.5 ll.63-64).

Regarding Claim 11, Norris discloses the invention of claim 10.
NORRIS DISCLOSES
 wherein the step of connecting of the hooked member(12) to the levering member(10) by the connector(16) comprises the additional step of selecting the first position adjuster(58) and the second position adjuster(38,40,32) for mounting the hooked member to the levering member (Col.3 ll.19-21) to leverage forces(the workpiece is being forced outward due to leverage applied by the outward movement of levering member(10)(Col.63-64)).

Norris discloses the claimed invention except for
selecting the first position adjuster(58) and the second position adjuster(38,40,32) to maximize leverage forces

Maximizing leverage forces is a result-effective variable wherein a greater leverage force would reduce the workload on the user requiring less effort of the user and a lower leverage force would increase the workload on the user and requiring greater effort of the user.

selecting the first position adjuster(58) and the second position adjuster(38,40,32) to maximize leverage forces, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05 (II-B)

Regarding Claim 12, Norris discloses the invention of claim 10.
NORRIS DISCLOSES
wherein the step of connecting of the hooked member(12) to the levering member(10) by the connector(16) comprises the additional step of selecting the first position adjuster(58) and the second position adjuster(38,40,32) to accommodate spindle wheel of varying sizes(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of first position and second position adjuster elements, Col.5 ll.28-32).

Regarding Claim 13, Norris discloses the invention of claim 10.
NORRIS DISCLOSES
 wherein the second end(20) of the levering member(10) has a notch(see annotated figure above, Fig.6) positioned to engage the spindle at the fulcrum(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of elements 20 and 84, Col.5 ll.50-53).

Regarding Claim 14, Norris discloses the invention of claim 10.
NORRIS DISCLOSES
 wherein the first end(22) of the levering member(10) is adapted to form a handle(Col.5 ll.5-6).

Regarding Claim 15, Norris discloses the invention of claim 10.
Norris discloses a tool for both removing and installing work pieces on a moving vehicle(Col.1 ll.51-54).
Norris also discloses the connectors(16) are “used to connect the various member together in different configurations” during use for removal and installation operations(Col.2 ll.66-68)

NORRIS THEREFORE DISCLOSES
 wherein the hook(72) is shaped to accommodate different applications(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of connecting variations of main elements 10,12,14,20 Col.1 ll.63-68, Col.2 ll.1-25, Col.2 ll.66-68).

Regarding Claim 16, Norris discloses the invention of claim 15.
NORRIS DISCLOSES
 wherein the different applications are removal of seals, bearings, sleeves, gears, and caps(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of connecting variations of main elements 10,12,14, 20 Col.1 ll.63-68, Col.2 ll.1-25, Col.2 ll.66-68).

Regarding Claim 17, Norris discloses the invention of claim 15.
NORRIS DISCLOSES ALL COMPONENTS OF THE TOOL “ARE MADE FROM HIGH STRENGTH STEEL AND STEEL ALLOYS WHICH HAVE SUFFICIENT STRENGTH TO WITHSTAND FORCES NECESSARY TO REMOVE AND INSTALL TIRES WITHOUT DEFORMING OR BREAKING.”(COL.4 LL.16-19)
NORRIS THEREFORE DISCLOSES
 wherein the different applications are pulling hubs off trucks or trailers or light duty vehicles; to pull gears off engines or transmissions; or to pull axle seals off automotive or medium duty vehicles(Giving that the prior art meets the structural limitations of the claim as described above and since this claim limitation is considered to be an intended use limitation , the prior art device would be capable of performing the intended use, by means of connecting variations of main elements 10,12,14, 20 Col.1 ll.63-68, Col.2 ll.1-25, Col.2 ll.66-68, Col.4 ll.16-19).

Regarding Claim 19, Norris discloses the invention of claim 10.
NORRIS DISCLOSES
 wherein the second shaft includes a slotted section(34,36, see annotated figure above,Fig.6, and Fig.8) for receiving the hooked member(12) extending therethrough(as illustrated in annotated figure above, Fig.4, Col.3 ll.13-17).

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the arguments do not apply to the new reference (Cannon) being used in the current rejection as necessitate by amendments.
Applicant’s argument regarding the hooked member of the present invention being a single piece versus the two parts 12, 14 of Norris is fully considered, but is not persuasive; because the hook member being a single piece is not actually claimed.
Applicant’s argument regarding “the force applied to the shaft results in a pulling motion not a pushing motion” is fully considered, but is not persuasive; because the device is claimed and the workpiece being worked on (seal and spindle wheel axle) is not positively claimed. Examiner suggests amending the device claim to a system claim to overcome these art rejections.
Applicant’s argument regarding position of the hook is fully considered, but is not persuasive; because position and orientation of the hook is not claimed.
Applicant’s argument regarding position of the notch being formed into a side of the second end of the levering member” is fully considered, but is not persuasive; because the second end of the levering member has three sides and examiner has interpreted the distal end to be the claimed side.
Applicant’s argument on the grounds that “the notch of the levering member of the present invention is integral to the levering member and not comprised of separate and distinct elements” is fully considered, but is not persuasive; because this is not claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAHDI H NEJAD/Primary Examiner, Art Unit 3723